Exhibit Seabridge Gold Inc. News Release Trading Symbols: TSX: SEA AMEX: SA For Immediate Release July 17, 2008 IndependentRoad Access Study Completed for Seabridge Gold’s KSM Project Favourable Costs and Time Frames Predicted for All Weather Road Access Toronto, Canada – Seabridge Gold announced today that McElhanney Consulting Services Ltd. (“McElhanney”) has completed a scoping level study evaluating road access alternatives for the Company’s 100% owned KSM Project located near Stewart, British Columbia, Canada. The McElhanney study is appropriate for use in the ongoing National Instrument 43-101 Preliminary Assessment for the KSM project which is expected to be completed later this year. The McElhanney study will be filed on SEDAR in its entirety. In their report, McElhanney evaluated several alternative access routes to the project and to the proposed plant site. Based on their work, McElhanney has concluded that the least cost scenario for permanent year round access to the KSM project and proposed plant sites is achieved by constructing the Teigen Plant Site road from Highway 37 and the Eskay-Coulter-Mitchell road from the Eskay Creek mine.
